Per Curiam:

The questions propounded to witness Scarth which were objected to followed his denial that he had ever been arrested for stealing. They ■did not relate to any proceedings of any kind brought ■against him, nor to his character, nor to specific acts of past conduct which would tend to disgrace or discredit him. The district' court was authorized to exercise its discretion over the limits of the cross-examination and to sustain the objections.
The testimony of witness Loger was admitted for the purpose of impeaching witness Knorr, proper foundation for the impeachment having been laid. The testimony was admissible for the purpose for which it was offered, and the extent to which the jury might consider it was properly limited by the instructions.
The assignments of error relating to the instructions are all hypercritical. The law of the case was clearly and fairly stated in as simple a manner as the nature ■of the charge permitted. The instructions were perfectly comprehensible by the jury, and there is no indication that they were misled.
The judgment of the district court is affirmed.